Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 08/18/2022 with respect to claims 1-6 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

NOTE: See previous Non-Final Rejection dated 05/26/2022 for the complete 35 USC 112(f) rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 1-7, respectively, of US Patent 11,107,436 B2.
NOTE: See previous Non-Final Rejection dated 05/26/2022 for the complete nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bolas et al. (US# 2014/0268356 hereinafter Bolas) in view of Parker et al. (US# 2017/0228931 hereinafter Parker).
Referring to claim 1, Bolas discloses an image processing device (HMD; Fig. 1) comprising:
a motion detection section (one or more sensors 115; Paras. 0030, Fig. 1) configured to detect a motion exceeding a permissible limit in a wide-viewing-angle image (field of view (FOV) 125 as a wide-viewing-angle image and is not restricted; Para. 0025, Fig. 1A) displayed on a wearable display device (When a particular user state is detected (determined by a number of possible parameters), throttling is engaged, resulting in an artificially restricted field of view. Some of these factors are related to virtual movement that may not be congruent to the user's actual movement. Others are related to the inaccurately rendered periphery, jitter in tracking, or delays in the refresh of the graphics. Many of these can be mitigated by restricting, expanding, or blurring the visible area within a virtual environment. Therefore, the field of view as seen by a user of a virtual environment may be dynamically throttled in order to mitigate such simulator or motion sickness.; Para. 0030.....and, Specifically, if the tracking data from the display's head tracker indicated that the user's head 302 is consistently declined by a certain threshold, such as 10 degrees below horizontal, 20 degrees below horizontal, or other appropriate degree, the field of view may be throttled in response, such as decreasing the field of view to a smaller amount. Other measurements based on head or body tracking data could also be generated algorithmically.; Para. 0043);
a field-of-view restriction processing section (The present disclosure describes graphical elements rendered in software to restrict or modify the rendered field of view (or field of view) in a head mounted virtual environment.; Para. 0024) configured to restrict a field of view for observing the wide-viewing-angle image (FOV 125; Fig. 1A) when the motion exceeding the permissible limit is detected in the wide-viewing-angle image (The present disclosure describes graphical elements rendered in software to restrict or modify the rendered field of view (or field of view) in a head mounted virtual environment.; Para. 0024.....and, Specifically, if the tracking data from the display's head tracker indicated that the user's head 302 is consistently declined by a certain threshold, such as 10 degrees below horizontal, 20 degrees below horizontal, or other appropriate degree, the field of view may be throttled in response, such as decreasing the field of view to a smaller amount. Other measurements based on head or body tracking data could also be generated algorithmically.; Para. 0043); and
an image provision section (The present disclosure describes graphical elements rendered in software to restrict or modify the rendered field of view (or field of view) in a head mounted virtual environment.; Para. 0024) configured to provide the wide-viewing- angle image (FOV 135; Fig. 1B) in which the field of view is restricted for the wearable display device (For example, FIG. 1B illustrates a head mounted display environment 150, including the user 101 viewing, through the HMD 110, a virtual environment 130, which may represent the same virtual environment. An FOV 135 appears restricted compared to the original or unrestricted FOV 125, due to an occluding plane 140 with an aperture 142.; Para. 0025), 
wherein the field-of-view restriction processing section (The present disclosure describes graphical elements rendered in software to restrict or modify the rendered field of view (or field of view) in a head mounted virtual environment.; Para. 0024) restricts the field of view for observing the wide-viewing- angle image by masking a peripheral area (142; Fig. 1B) of the wide- viewing-angle image (An FOV 135 appears restricted compared to the original or unrestricted FOV 125, due to an occluding plane 140 with an aperture 142. This window or aperture 142 can then be graphically scaled by performing geometric transforms standard to all computer graphics interfaces as a means of provide larger or small fields of view into the virtual environment. These parameters (aperture size, opacity, color, blurring, texturing, etc.) can be modulated based on a number of parameters, including measurements from the sensor 115, as further described below. The method could also utilize semi-opaque, colored, blurred, or textured polygons as an alternative to complete opacity.; Para. 0025, Fig. 1B),
wherein, when receiving an operation instruction to move a viewpoint position when observing the wide-viewing-angle-image displayed on the wearable display device (For example, the various memory units include instructions for receiving user activity data and updating dimensions in accordance with some implementations.; Para. 0055. Thus, the examiner interprets “receiving user activity data” as “receiving the operation instruction”....., and Various factors within the field of view of a virtual environment affect the user in ways that may cause one to experience simulator sickness or motion sickness. Some of these factors are related to virtual movement that may not be congruent to the user's actual movement.; Para. 0031. Thus, the examiner interprets the “related to the virtual movement” as “move a viewpoint position”), the motion detection section determines if the motion exceeding the permissible limit is detected (Specifically, if the tracking data from the display's head tracker indicated that the user's head 302 is consistently declined by a certain threshold, such as 10 degrees below horizontal, 20 degrees below horizontal, or other appropriate degree, the field of view may be throttled in response, such as decreasing the field of view to a smaller amount. Other measurements based on head or body tracking data could also be generated algorithmically.; Para. 0043) and the field-of-view restriction processing section masks the peripheral area (142; Fig. 1B) of the wide-viewing-angle image (FOV 135; Fig. 1B) if the permissible limit is exceeded (For example, FIG. 1B illustrates a head mounted display environment 150, including the user 101 viewing, through the HMD 110, a virtual environment 130, which may represent the same virtual environment. An FOV 135 appears restricted compared to the original or unrestricted FOV 125, due to an occluding plane 140 with an aperture 142.; Para. 0025), and
wherein the operation instruction to move the viewpoint position is a motion that does not depend on a physical motion of the wearable display device in a real space (Various factors within the field of view of a virtual environment affect the user in ways that may cause one to experience simulator sickness or motion sickness. Some of these factors are related to virtual movement that may not be congruent to the user's actual movement.; Paras. 0006 and 0031.).
However, Bolas does not specifically disclose wherein the operation instruction to move the viewpoint is input using a handheld controller.
In an analogous art, Parker discloses wherein the operation instruction to move the viewpoint is input using a handheld controller (the handheld electronic device 102 and the HIVID 100 may provide for communication between the handheld electronic device 102 and the HIVID 100 and the exchange of data between the handheld electronic device 102 and the HIVID 100. This may allow the handheld electronic device 102 to function as a controller in communication with the HIVID 100 for interacting in the immersive virtual environment generated by the HIVID 100. That is, a manipulation of the handheld electronic device 102, such as, for example, a beam or ray emitted by the handheld electronic device 102 and directed to a virtual object for selection, and/or an input received on a touch surface of the handheld electronic device 102, or a movement of the handheld electronic device 102, may be translated into a corresponding selection, or movement, or other type of interaction, in the immersive virtual environment generated by the HIVID 100. This may include, for example, a movement of the user from a current virtual environment to a selected destination virtual environment, and in some implementations may also include a scaling of a size of the user based on a user selection, in coordination with the movement to the selected destination virtual environment.; Para. 0015).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Parker to the system of Bolas in order to provide the method that can help maintain the stable point of reference provided by the fixed feature, and help prevent motion sickness even in the event of head movement. 
Referring to claim 4, Bolas discloses wherein the masking includes blurring and, wherein the masking includes making an area between a center area of the wide-viewing-angle image and peripheral area blur (FIG. 4C illustrates a field of view restriction using a blur effect 435 that renders the peripheral region of a virtual environment screen 403 out of focus, while the central region remains sharp, to partially restrict a field of view 430.; Para. 0045).
Referring to claim 5, Bolas discloses an image processing method comprising:
detecting a motion exceeding a permissible limit in a wide-viewing-angle image (field of view (FOV) 125 as a wide-viewing-angle image and is not restricted; Para. 0025, Fig. 1A) displayed on a wearable display device (When a particular user state is detected (determined by a number of possible parameters), throttling is engaged, resulting in an artificially restricted field of view. Some of these factors are related to virtual movement that may not be congruent to the user's actual movement. Others are related to the inaccurately rendered periphery, jitter in tracking, or delays in the refresh of the graphics. Many of these can be mitigated by restricting, expanding, or blurring the visible area within a virtual environment. Therefore, the field of view as seen by a user of a virtual environment may be dynamically throttled in order to mitigate such simulator or motion sickness.; Para. 0030.....and, Specifically, if the tracking data from the display's head tracker indicated that the user's head 302 is consistently declined by a certain threshold, such as 10 degrees below horizontal, 20 degrees below horizontal, or other appropriate degree, the field of view may be throttled in response, such as decreasing the field of view to a smaller amount. Other measurements based on head or body tracking data could also be generated algorithmically.; Para. 0043);
restricting a field of view for observing the wide-viewing-angle image (FOV 125; Fig. 1A) when the motion exceeding the permissible limit is detected in the wide-viewing-angle image (FOV 125; Fig. 1A) (The present disclosure describes graphical elements rendered in software to restrict or modify the rendered field of view (or field of view) in a head mounted virtual environment.; Para. 0024.....and, Specifically, if the tracking data from the display's head tracker indicated that the user's head 302 is consistently declined by a certain threshold, such as 10 degrees below horizontal, 20 degrees below horizontal, or other appropriate degree, the field of view may be throttled in response, such as decreasing the field of view to a smaller amount. Other measurements based on head or body tracking data could also be generated algorithmically.; Para. 0043); and
displaying wide-viewing-angle image (FOV 135; Fig. 1B) in which the field of view is restricted for the wearable display device (For example, FIG. 1B illustrates a head mounted display environment 150, including the user 101 viewing, through the HMD 110, a virtual environment 130, which may represent the same virtual environment. An FOV 135 appears restricted compared to the original or unrestricted FOV 125, due to an occluding plane 140 with an aperture 142.; Para. 0025),
wherein the field of view is restricted by masking a peripheral area (142; Fig. 1B) of the wide-viewing-angle image (An FOV 135 appears restricted compared to the original or unrestricted FOV 125, due to an occluding plane 140 with an aperture 142. This window or aperture 142 can then be graphically scaled by performing geometric transforms standard to all computer graphics interfaces as a means of provide larger or small fields of view into the virtual environment. These parameters (aperture size, opacity, color, blurring, texturing, etc.) can be modulated based on a number of parameters, including measurements from the sensor 115, as further described below. The method could also utilize semi-opaque, colored, blurred, or textured polygons as an alternative to complete opacity.; Para. 0025, Fig. 1B),
wherein, when receiving an operation instruction to move a viewpoint position when observing the wide-viewing- angle-image displayed on the wearable display device (For example, the various memory units include instructions for receiving user activity data and updating dimensions in accordance with some implementations.; Para. 0055. Thus, the examiner interprets “receiving user activity data” as “receiving the operation instruction”.....,and Various factors within the field of view of a virtual environment affect the user in ways that may cause one to experience simulator sickness or motion sickness. Some of these factors are related to virtual movement that may not be congruent to the user's actual movement.; Para. 0031. Thus, the examiner interprets the “related to the virtual movement” as “move a viewpoint position”), if the motion exceeding the permissible limit is detected (Specifically, if the tracking data from the display's head tracker indicated that the user's head 302 is consistently declined by a certain threshold, such as 10 degrees below horizontal, 20 degrees below horizontal, or other appropriate degree, the field of view may be throttled in response, such as decreasing the field of view to a smaller amount. Other measurements based on head or body tracking data could also be generated algorithmically.; Para. 0043) the peripheral area (142; Fig. 1B) of the wide-viewing-angle image is masked if the permissible limit is exceeded (For example, FIG. 1B illustrates a head mounted display environment 150, including the user 101 viewing, through the HMD 110, a virtual environment 130, which may represent the same virtual environment. An FOV 135 appears restricted compared to the original or unrestricted FOV 125, due to an occluding plane 140 with an aperture 142.; Para. 0025),
wherein the operation instruction to move the viewpoint position is a motion that does not depend on a physical motion of the wearable display device in a real space (Various factors within the field of view of a virtual environment affect the user in ways that may cause one to experience simulator sickness or motion sickness. Some of these factors are related to virtual movement that may not be congruent to the user's actual movement.; Paras. 0006 and 0031.).
However, Bolas does not specifically disclose wherein the operation instruction to move the viewpoint is input using a handheld controller.
In an analogous art, Parker discloses wherein the operation instruction to move the viewpoint is input using a handheld controller (the handheld electronic device 102 and the HIVID 100 may provide for communication between the handheld electronic device 102 and the HIVID 100 and the exchange of data between the handheld electronic device 102 and the HIVID 100. This may allow the handheld electronic device 102 to function as a controller in communication with the HIVID 100 for interacting in the immersive virtual environment generated by the HIVID 100. That is, a manipulation of the handheld electronic device 102, such as, for example, a beam or ray emitted by the handheld electronic device 102 and directed to a virtual object for selection, and/or an input received on a touch surface of the handheld electronic device 102, or a movement of the handheld electronic device 102, may be translated into a corresponding selection, or movement, or other type of interaction, in the immersive virtual environment generated by the HIVID 100. This may include, for example, a movement of the user from a current virtual environment to a selected destination virtual environment, and in some implementations may also include a scaling of a size of the user based on a user selection, in coordination with the movement to the selected destination virtual environment.; Para. 0015).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Parker to the system of Bolas in order to provide the method that can help maintain the stable point of reference provided by the fixed feature, and help prevent motion sickness even in the event of head movement. 
Referring to claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bolas et al. (US# 2014/0268356 hereinafter Bolas) in view of Parker et al. (US# 2017/0228931 hereinafter Parker), and Feiner et al. (US# 2017/0255258 hereinafter Feiner).
Referring to claim 2, Bolas in view of Kobayashi as applied above does not specifically disclose wherein the masking includes making a center area of the wide-viewing-angle image completely transparent.
In an analogous art, Feiner discloses wherein the masking includes making a center area of the wide-viewing-angle image completely transparent (transparent with inner radius 118; Para. 0045, Fig. 1C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Feiner to the system of Bolas in view of Parker in order to allow the system to change the field of view of the virtual environment in order to decrease, ease or prevent virtual reality sickness and cybersickness, while change is imperceptible to the operator.
Referring to claim 3, Bolas as modified by Feiner discloses wherein the masking includes making a center area of the wide- viewing-angle image that is not masked circular (Feiner- star shape; Fig. 2C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                            /NELSON M ROSARIO/Examiner, Art Unit 2624                                                              Primary Examiner, Art Unit 2624